DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 3/11/21 regarding application 15/072227 that was initially filed on 3/16/16. Claims 1, 2, 5-9, 11, 12, 15-19, and 21-26 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 5, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steuart III, US 7463280 B2 (hereinafter Steuart III) in view of DeJohn et. al., US 2014/0327736 A1 (hereinafter DeJohn), Mor et. al., US 2011/0187878 A1 (hereinafter Mor), and further in view of Sun et. al., US 2013/0033582 A1 (hereinafter Sun).

	As for claim 1, Steuart III discloses an image capture system, comprising: a first stereoscopic camera pair including a first camera (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a first camera that is the left camera of a first stereoscopic pair) for capturing left eyes images and a second camera (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a second camera that is the right camera of the first pair) for capturing right eye images (column 5, lines 25 - 38, e.g., a stereoscopic pair, left-side, and right-side) of an environment of interest (col. 3, ll. 1-19, e.g., 3-dimensional scene), the first stereoscopic camera pair facing in a first direction, the first camera having a first optical axis, the second camera having a second optical axis that is parallel (elements 30 in Fig. 2, N.B., the view directions of the cameras in a pair are parallel) to the first optical axis; a second stereoscopic camera pair including a third camera (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a third camera that is the left camera of a second stereoscopic pair) and a fourth camera (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a fourth camera that is the right camera of the second pair) facing in a second direction, the third camera having a third optical axis, the fourth camera having a fourth optical axis that is parallel (elements 30 in Fig. 2, N.B., the view directions of the cameras in a pair are parallel) to the third optical axis. 
	Steuart III does not explicitly disclose a first light field camera, facing the first direction, that captures images used to generate a first environmental depth map, the first environmental depth map representing a three- dimensional environmental model of an environment of interest in the first direction a second light field camera, facing the second direction, that captures images used to generate a second environmental depth map, the first environmental depth map representing a three-dimensional environmental model of an environment of interest in the first direction. 
	However, DeJohn teaches a first light field camera ([0034], e.g., light-field, note a first light-field camera in association with a first stereoscopic camera disclosed in Steuart), facing the first direction, that captures images used to generate a first environmental depth map ([0040], e.g., z-depth extraction), the first environmental depth map ([0040], e.g., z-depth extraction) representing a three- dimensional environmental model of an environment of interest in the first direction a second light field camera ([0034], e.g., light-field, note a second light-field camera in association with a second stereoscopic camera disclosed in Steuart), facing the second direction, that captures images used to generate a second environmental depth map ([0040], e.g., z-depth extraction), the first environmental depth map representing a three-dimensional environmental model of an environment of interest in the first direction. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III and DeJohn before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of external depth map transformation method for conversion of two-dimensional images to stereoscopic images of DeJohn with a motivation to increase accuracy of the depth map extracted from images.
	Steuart III as modified by DeJohn does not explicitly teach a processing system that: generates a composite depth map representing a three-dimensional environmental model of the environment of interest from the first environmental depth map and the second environmental depth map. 
	However, Mor teaches a processing system that: generates a composite depth map ([0055], e.g., combined depth map) representing a three-dimensional environmental model of the environment of interest from the first environmental depth map ([0055], e.g., each sensing unit provides 3D mapping data, note a first depth map) and the second environmental depth map ([0055], e.g., each sensing unit provides 3D mapping data, note a second depth map).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, and Mor before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of synchronization of projected illumination with rolling shutter of image sensor of Mor with a motivation to provide a depth map that has a broad range of the coverage area that helps a user to understand the wider environment condition.
	Steuart III as modified by DeJohn and Mor does not explicitly teach outputs the composite depth map and the left eyes images and the right eye images to a playback device that renders images by applying the left eyes images and the right eye images to the three-dimensional environmental model of the environment of interest. 
	However, Sun teaches outputs the composite depth map ([0020], e.g., depth map) and the left eyes images ([0018], e.g., left image) and the right eye images ([0018], e.g., right image) to a playback device ([0020], e.g., display unit and [0021], e.g., depth-based blurring unit) that renders images ([0021], e.g., depth-based blurring) by applying the left eyes images and the right eye images to the three-dimensional environmental model ([0020], e.g., depth map) of the environment of interest. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, and Sun before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of method and depth-based imaging using an automatic trilateral filter for 3D stereo imagers of Sun with a motivation to provide a shallow focus that may bring an object in the scene into shart focus and the more distant background out of focus called bokeh effect as taught by Sun ([0003]).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Steuart III further discloses the first stereoscopic camera pair and the second stereoscopic camera pair capture different portions of the environment of interest (element 30 in Fig. 2, N.B., each different pair captures a different portion of environment).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Steuart III further discloses the first (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a first camera that is the left camera of a first stereoscopic pair) and second (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a second camera that is the right camera of the first pair) cameras are mounted side by side in parallel to each other (column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., each pair is mounted side by side); wherein the third (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a third camera that is the left camera of a second stereoscopic pair) and fourth (element 30 in Fig. 2 and column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., a fourth camera that is the right camera of the second pair) cameras are mounded side by side in parallel with each other (column 5, lines 25 - 38, e.g., a stereoscopic pair, N.B., each pair is mounted side by side); wherein a distance, D, between the first optical axis of the first camera and the second optical axis of the second camera is the same as a distance between the third optical axis of the third camera and the fourth optical axis of the fourth camera (element 30 in Fig. 2, N.B., the distance between cameras are the same).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. In addition, Steuart III further discloses an upward facing camera facing in an upward vertical direction (element 30 in Fig. 1B, N.B., a camera directing upside), the system including more cameras facing in the first and second directions than in the upward vertical direction (element 30 in Fig. 1B, N.B., there are more cameras on horizontal direction than those in upside direction); and wherein the first and second directions are generally horizontal directions (element 30 in Fig. 1B, column 5, lines 25 – 38, e.g., top view, and claim 1, e.g., horizontal, N.B., the horizontal directing cameras).

	As for claim 9, the claim recites a method of the system of claim 1, and is similarly analyzed.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 6. In addition, Steuart III further discloses a downward facing camera (element 30 in Fig. 1B, N.B., a downward camera) in a downward vertical direction opposite the upward vertical direction. 

	2.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steuart III in view of DeJohn, Mor, Sun, and further in view of Geerds, US 2014/0267596 A1 (hereinafter Geerds).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 9. In addition, Steuart III further discloses capturing a third set of images using a fifth camera (element 30 in Fig. 1B, N.B., a camera directing upside) pointing in an upward vertical direction, and wherein the first, and second directions are generally horizontal directions (element 30 in Fig. 1B, column 5, lines 25 – 38, e.g., top view, and claim 1, e.g., horizontal, N.B., the horizontal directing cameras).
	Steuart III as modified by DeJohn, Mor, and Sun does not explicitly teach the fifth camera being an individual camera positioned at a central location inside a perimeter defined by the position of the first, second, third, and fourth cameras. 
	However, Geerds teaches the fifth camera ([0049], e.g., camera 110, N.B., a top camera when four cameras are on a horizontal plane) being an individual camera positioned at a central location inside a perimeter defined by the position of the first, second, third, and fourth cameras. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, and Geerds before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of camera system of Geerds with a motivation to provide 360 degree image with a lower cost when top and bottom side do not need to have stereoscopic images.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 11. In addition, Steuart III further discloses capturing a fourth set of images using a sixth camera (element 30 in Fig. 1B, N.B., a downward camera) facing in a downward vertical direction opposite the upward direction. 

	3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steuart III in view of DeJohn, Mor, Sun, Geerds, and further in view of Baker et. al., US 2012/0105574 A1 (hereinafter Baker).

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Steuart III as modified by DeJohn, Mor, and Sun does not explicitly teach a mounting stand including a mounting for supporting the first camera pair and the second camera pair, the upward facing camera, and the downward facing camera; and wherein the downward facing camera is positioned at the center of the mounting facing straight down through an opening in the circular mounting. 
	However, Geerds teaches a mounting stand including a mounting for supporting the first camera pair and the second camera pair, the upward facing camera, and the downward facing camera ([0068], e.g., external frame); and wherein the downward facing camera is positioned at the center of the mounting facing straight down through an opening in the circular mounting ([0068], e.g., external frame).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, and Geerds before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of camera system of Geerds with a motivation to provide 360 degree image with a lower cost when top and bottom side do not need to have stereoscopic images.
	Steuart III as modified by DeJohn, Mor, Sun, and Geerds does not explicitly teach a circular mounting ring. 
	However, Baker teaches a circular mounting ring (element 150 in Fig. 1D).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, Geerds, and Baker before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of Panoramic stereoscopic camera of Baker with a motivation to provide more protection by providing more protection space near the cameras.

	4.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steuart III in view of DeJohn, Mor, Sun, and further in view of Cha et. al., US 2015/0312445 A1 (hereinafter Cha).

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Steuart III as modified by DeJohn, Mor, and Sun does not explicitly teach the first and second cameras of the first camera pair are positioned adjacent each other with a spacing between the first and second cameras being less than the width of the first camera; and wherein the third and fourth cameras of the second camera pair are positioned adjacent each other with a spacing between the third and fourth cameras being less than the width of the third camera; and. 
	However, Cha teaches the first and second cameras of the first camera pair are positioned adjacent each other with a spacing between the first and second cameras being less than the width of the first camera (Fig. 1, e.g., two upper cameras in the figure); and wherein the third and fourth cameras of the second camera pair are positioned adjacent each other with a spacing between the third and fourth cameras being less than the width of the third camera (Fig. 1, e.g., two upper cameras in the figure); and. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, and Cha before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of array camera, electrical device, and method for operating the same of Cha with a motivation to minimize the space required by the two stereo cameras, which is easy for placing the apparatus.

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 17. In addition, Steuart III further discloses a side of the first camera extends parallel to a side of the second camera (elements 30 in Fig. 2, N.B., the view directions of the cameras in a pair are parallel).

	5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steuart III in view of DeJohn, Mor, Sun, Cha, and further in view of Kauff et. al., US 2014/0104378 A1 (hereinafter Kauff).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 17. 
	Steuart III as modified by DeJohn, Mor, Sun, and Cha does not explicitly teach a first rear corner of the second camera abuts a rear corner of the third camera; and a second rear corner of the second camera is positioned adjacent a first rear corner of the first camera. 
	However, Kauff teaches a first rear corner of the second camera abuts a rear corner of the third camera (Fig. 5, e.g., the abutted cameras); and a second rear corner of the second camera is positioned adjacent a first rear corner of the first camera (Fig. 5, e.g., the abutted cameras).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, Cha, and Kauff before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of capturing panoramic or semi-panoramic 3D scenes of Kauff with a motivation to minimize the space required by the multiple sets of stereoscopic cameras, which is cost effective for placing the apparatus.

	6.	Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Steuart III in view of DeJohn, Mor, Sun, and further in view of Kagaya, US 2014/0044420 A1 (hereinafter Kagaya).

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Steuart III as modified by DeJohn, Mor, and Sun does not explicitly teach the first light field camera comprises an array of micro-lenses; and the processing system or the playback device is configured to refocus images captured by the array of micro-lenses. 
	However, Kagaya teaches the first light field camera comprises an array of micro-lenses ([0031], e.g., micro lens array); and the processing system or the playback device is configured to refocus ([0038], e.g., refocusing) images captured by the array of micro-lenses. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, and Kagaya before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of image processing apparatus, control method for same, and program of Kagaya with a motivation to obtain an image with a focus at a location which a user want to watch after the image is taken.

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Steuart III as modified by DeJohn, Mor, and Sun does not explicitly teach the first light field camera comprises an array of micro-lenses, the method further comprising: refocusing images captured by the array of micro-lenses. 
	However, Kagaya teaches the first light field camera comprises an array of micro-lenses ([0031], e.g., micro lens array), the method further comprising: refocusing ([0038], e.g., refocusing) images captured by the array of micro-lenses. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, and Kagaya before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of image processing apparatus, control method for same, and program of Kagaya with a motivation to obtain an image with a focus at a location which a user want to watch after the image is taken.

	7.	Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Steuart III in view of DeJohn, Mor, Sun, and further in view of Lukk et. al., US 2012/0176481 A1 (hereinafter Lukk).

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Steuart III as modified by DeJohn, Mor, and Sun does not explicitly teach the processing system or the playback device is configured to use images captured by the first light field camera to fill in a portion of the left eye image or the right eye image occluded from view from the position of the first stereoscopic camera pair. 
	However, Lukk teaches the processing system or the playback device is configured to use images captured by the first light field camera to fill in ([0049], e.g., fill) a portion of the left eye image or the right eye image occluded ([0049], e.g., holes) from view from the position of the first stereoscopic camera pair ([0049], e.g., stereoscopic images).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Steuart III, DeJohn, Mor, Sun, and Lukk before him/her to modify the digital 3D/360 degree camera system of Steuart III with the teaching of processing image data from multiple cameras for motion pictures of Lukk with a motivation to provide an image that has less distraction to a viewer.

	As for claim 26, the claim recites a method of the system of claim 23, and is similarly analyzed.

Response to Arguments
Applicant 's arguments filed 3/11/21 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that the new features in claim 1 is not disclosed by cited references. Examiner respectfully disagrees. As presented above, some of the features are disclosed by cited references. Arguments on other features have been considered but are moot because the arguments do not apply to any of the citations being used in the current rejection.

Allowable Subject Matter
Claims 7, 8, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2007/0014347 A1 discloses a stereoscopic imaging system that incorporates a plurality of imaging devices or cameras to generate a high resolution, wide field of view image database from which images can be combined in real time to provide wide field of view or panoramic or omni-directional still or video images. 
        2.    US 2014/0340390 A1 discloses producing images for a near-eye light field display. 
        3.    US 2014/0147050 A1 discloses facilitating receipt of a light-field image, determining one or more depth levels in the light-field image and generating a plurality of images from the light-field image. 
        4.    US 2016/0037097 A1 discloses systems and methods for implementing quantum film image sensors in array cameras. 
        5.    US 2016/0205394 A1 discloses a better calibration techniques for plenoptic imaging systems. 
        6.    US 2012/0249730 A1 discloses a method of generating interpolated images based on a virtual angle. 
        7.    US 2015/0163478 A1 discloses a method for determining distance by using three or more image-capture devices that provide two or more baselines for stereoscopic imaging. 
        8.    US 2014/0267776 A1 discloses system and method for tracking an object in a defined area, such as a facility or warehouse. 
        9.    US 2016/0012633 A1 discloses a novel stereo reconstruction pipeline that features depth map alignment and outlier identification. 
        10.    US 2011/0249100 A1 discloses the capture of images using an array of detectors over ranges that exceed the range for a single detector, such as monoscopic detectors, as well as for stereoscopic images captured with an array of detectors over ranges that exceed the range for a single pair of stereoscopic detectors. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485